Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 10-19-2021 Claims 1-25 are pending and have been considered below:


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10346135. Although the claims at issue are not identical, they are not patentably distinct from each other because they provide a mathematical expression on a user device through different output means.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleizach et al. (“Fleizach” 20140210828 A1) in view of Barbieri et al. (Haptic and Aural Graphs Exploration for Visually Impaired Users Pages 1-8 date 2007) and Chari (20140255880 A1). 
Claim 1: Fleizach discloses a method for graphically representing mathematical expressions on a user device in a graphical format comprising:
receiving input from a user device in at least one of audio, visual, or Braille formats (Paragraph 56 and 88; image acquisition); 
interpreting input from the user device as a typeset mathematical expression (Paragraph 88; expression described);
parsing the typeset mathematical expression into an interpreted mathematical expression; compiling the interpreted mathematical expression into an evaluation function (Paragraph 104-107);
Fleizach may not describe in the same detail sampling the evaluation function for at least one sampled point; 
rendering the sampled evaluation function for the sampled point as a graph on at least one user device; and generating an audible representation of the rendered graph for playback on the user device. 
Therefore Barbieri is disclosed to provide functionality where expressions are evaluated and points are determined and rendered in the graph. Further the signals for an audible representation are generated (Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way and provide graphical analysis of formulas as taught by Barbieri. One would have been motivated to provide the evaluation and computation of graph information because it enhances the feedback capability in the system of Fleizach.
Fleizach also may not explicitly disclose a tactile format, nor a graph on at least one tactile graphic display communicatively coupled to the at least one user device. 
Chari is provided because it discloses a user device that provides a graph in a tactile format through a tactile graphic display of a device (Chari: Figure 1a and Paragraphs 39, 41, 42 and 46).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way and provide a tactile feedback as taught by Chari in the system of Fleizach. One would have been motivated to provide the feedback because it enhances the types of outputs to convey information to plurality of users. 
Claim 2: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein a browser program running on the user device receives the keyboard input from the user, displays the rendered graph and plays back the audible representation of the rendered graph (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 3: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein the audible representation of the rendered graph is generated through HTML5 waveform synthesis (Fleizach: Paragraph 138). 
Claim 4: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein the audible representation of the rendered graph comprises an audio trace mode (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 5: Fleizach, Barbieri and Chari disclose a method of claim 4, wherein generating the audible representation comprises activating the audio trace mode (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 6: Fleizach, Barbieri and Chari disclose a method of claim 5, wherein activating the audio trace mode comprises: retrieving a graph sketch for the mathematical expression; verifying the graph sketch; activating a tone generator; and retrieving at least one viewport bound (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5 and 2.3: Management of the Multimodal stimulus). 
Claim 7: Fleizach, Barbieri and Chari disclose a method of claim 5, wherein the activated audio trace mode provides audio feedback of at least one sampled point in response to a user selection of the sampled point(Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 8: Fleizach, Barbieri and Chari disclose a method of claim 5, wherein the activated audio trace mode comprises navigating through at least one sampled point to a second sampled point in response to a user input (Fleizach: Paragraph 91, 100 and 112; trace finger and Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 9: Fleizach, Barbieri and Chari disclose a method of claim 7, wherein at least one sampled point comprises at least one of an origin of the rendered graph or a midpoint of the viewport (Fleizach: Paragraph 91, 100 and 109-112; trace finger and detailed expressions and Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 13: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein the audible representation of the rendered graph comprises an audible interpretation of a discontinuity in the mathematical expression (Fleizach: Paragraph 109-110). The system can describe mathematical expressions, this would obviously include expressions of discontinuity.  
Claim 14: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein the audible representation of the rendered graph comprises indicating a quadrant location of a point on the rendered graph (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 15: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein the audible representation of the rendered graph comprises indicating a point of intersection on the rendered graph (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5; generates signals based on exploration). 
Claim 16: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein the audible representation comprises a verbal graph summary including at least one location of a point of interest on the rendered graph (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5).
Claim 17: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein the tactile graphic display comprises at least one of: a Braille display, and a Braille embosser (Chari: Paragraph 46). 
Claim 18: Fleizach, Barbieri and Chari disclose a method of claim 1, wherein the graph is rendered in an embossed format (Chari: abstract and Paragraph 10; raised output).
Claim 19 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 20: Fleizach, Barbieri and Chari disclose a computer program product of claim 19, further comprising displaying at least one of the typeset mathematical expression and the evaluation function in a Braille format (Fleizach: Paragraphs 109-110 and Barbieri: Page 3, 2.2 BlindGraph: a graph editor (latex usage) Chari: Paragraph 46).
Claim 21 is similar in scope to claims 1, 6 and therefore rejected under the same rationale (Fleizach: Paragraph 62; systems include calculators). 
Claim 22: Fleizach, Barbieri and Chari disclose an Internet-enabled audio-visual graphing calculator of claim 21, wherein the at least one expression item comprises a mathematical expression item, a table, an image, or a text box (Fleizach: Paragraph 88; image and Chari: Figure 1 and Paragraph 39).  
Claim 23: Fleizach, Barbieri and Chari disclose an Internet-enabled audio-visual graphing calculator of claim 21, wherein the displayed graph comprises a tactile or embossed image  (Barberi: Pages 2: 2.1: AudioTact; tactile stimulus and Chari: Figure 1a and Paragraphs 39, 41, 42 and 46).
Claim 24: Fleizach, Barbieri and Chari disclose an Internet-enabled audio-visual graphing calculator of claim 21, wherein the tactile graphic display comprises one or more of a Braille display, and output of a Braille embosser (Chari: Paragraph 46). 
Claim 25: Fleizach, Barbieri and Chari disclose an Internet-enabled audio-visual graphing calculator of claim 21, wherein the at least one user device comprises one or more of: a smart phone, a tablet computer, a laptop computer, a desktop computer, a Braille display and a Braille embosser (Chari: Paragraphs 41 and 46). 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleizach et al. (“Fleizach” 20140210828 A1),  Barbieri et al. (Haptic and Aural Graphs Exploration for Visually Impaired Users Pages 1-8 date 2007) and Chari (20140255880 A1) in further view Dunk et al. (“Dunk” 20040157203 A1). 
Claim 10: Fleizach, Barbieri and Chari disclose a method of claim 1, but may not explicitly disclose further comprising: computing the rendered graph to generate a modified rendered graph in response to a user modification of at least one factor of the mathematical expression. (Fleizach and Barbieri both accept inputs and describe expressions with a graph format). 
Dunk provides an ability enter/and edit mathematical expressions and compile what will be displayed (Figure 1 and Paragraphs 39, 49 and 63). The ability to input an expression and edit for correctness could be incorporated into the input system of the modified Fleizach and then provide further graphical representation (edited).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Dunk and provide edit capability for additional graphical representation. One would have been motivated to integrate the edit capability to ensure correctness and accuracy of inputs which provides more user operation performance over the system.
Claim 11: Fleizach, Barbieri and Chari disclose a method of claim 1, but may not explicitly disclose further comprising: modifying the visual display and the audible representation of the rendered graph in response to a user modification of at least one factor of the mathematical expression. 
Dunk provides an ability enter/and edit mathematical expression and compile what will be displayed (Figure 1 and Paragraphs 39, 49 and 63). The ability to input an expression and edit for correctness could be incorporated into the input system of the modified Fleizach and then provide further graphical representation along with audible output (edited).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Dunk and provide edit capability for additional graphical representation. One would have been motivated to integrate the edit capability to ensure correctness and accuracy of inputs which provides more user operation performance over the system.
Claim 12: Fleizach, Barbieri and Chari disclose a method of claim 1 but may not explicitly disclose, wherein the user modification of at least one factor of the mathematical expression is performed via manual text entry or an adjustable slider interface. 
Dunk provides an ability enter/and edit mathematical expression through manual text (Figure 1 and Paragraphs 39, 49 and 63). The ability to manually input an expression and edit for correctness could be incorporated into the input system of the modified Fleizach.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Dunk and provide edit capability through manual text entry. One would have been motivated to integrate the edit capability to ensure correctness and accuracy of inputs which provides more user operation performance over the system.





Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Chari is provided because it discloses a tactile graphic display which is incorporated with the previous prior art.  




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



JP02008292664A GRAPH LEARNING SUPPORT DEVICE AND GRAPH LEARNING SUPPORT PROGRAM (ABSTRACT)


Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                         1-24-2021